Name: Commission Regulation (EC) No 2032/2000 of 27 September 2000 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic geography;  trade;  trade policy;  cooperation policy;  tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|32000R2032Commission Regulation (EC) No 2032/2000 of 27 September 2000 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance) Official Journal L 243 , 28/09/2000 P. 0014 - 0022Commission Regulation (EC) No 2032/2000of 27 September 2000on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 relating to the trading of goods by the Community and its Member States with non-member countries(1), as last amended by Regulation (EC) No 374/95(2),Whereas:(1) In accordance with Article 9 of the said Regulation the introduction of the nomenclature of countries and territories is the responsibility of the Commission.(2) The version thereof valid on 1 January 2000 was set out in the annex to Commission Regulation (EC) No 2543/1999(3).(3) The alphabetical coding of countries and territories is based on the ISO alpha 2 standard into force as far as it is compatible with the requirements of Community legislation. Moreover, it is preferable to be a transition period allowing Member States to adapt to the amendments made. It is essential for purposes of simplification for this transition period to end when the provisions revising the rules on the Single Administrative Document come into force.(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistics relating to the Trading of Goods with Non-Member Countries,HAS ADOPTED THIS REGULATION:Article 1The version valid on 1 January 2001 of the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2001.However, the Member States may use the three-digit numeric codes also shown in the Annex to this Regulation until the provisions revising Annexes 37 and 38 of Commission Regulation (EEC) No 2454/93(4) come into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 September 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 118, 25.5.1995, p. 10.(2) OJ L 48, 19.2.1998, p. 6.(3) OJ L 307, 2.12.1999, p. 46.(4) OJ L 253, 11.10.1993, p. 1.ANNEXNOMENCLATURE OF COUNTRIES AND TERRITORIES FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES(Version valid with effect from 1 January 2001)>TABLE>